DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocon (U.S. Pat. 7848976).
Regarding claim 21, Kocon teaches an integrated circuit, comprising a gate electrode over a top surface of a semiconductor substrate (Fig. 4C, 426, 402, col. 9, l. 6-12); a source region adjacent the gate electrode and extending from the top surface into the substrate (Fig. 4C, 430, col. 9, l. 25-30); a body region extending from the source region to a drift region (424, 410, col. 9, l. 25-30); a trench within the semiconductor substrate that touches the body region and the drift region (412, col. 8, l. 39-41); a first dielectric liner within the trench that extends from a bottom of the trench to the top surface of the semiconductor substrate (440, col. 8, l. 42-48); a second dielectric liner within the trench that extends from the first dielectric liner at the bottom of the trench toward the top surface (442, col. 8, l. 64-67); a field plate located within the trench, the field plate touching the first dielectric liner and the second dielectric liner (420/422, col. 9, l. 6-24).
Regarding claim 22, Kocon teaches wherein the first dielectric liner layer is thermally grown silicon oxide (col. 8, l. 43-48) and the second dielectric liner layer is deposited silicon oxide (col. 8, l. 48-50), and deposited silicon oxide is known in the art to have a lower density as compared to thermally grown silicon oxide (See Spec at [0015]).
Regarding claim 23, Kocon teaches wherein the first dielectric liner layer comprises a thermal silicon oxide layer (440, col. 8, l. 43-48).
Regarding claim 24, Kocon teaches wherein the gate electrode is a trench gate electrode (Fig. 4C, col. 8, l. 64-67, col. 9, l. 1-10).
Regarding claim 26, Kocon teaches a second trench, the second trench including a third dielectric liner within the second trench that extends from a bottom of the second trench to the top surface of the semiconductor substrate; and a fourth dielectric liner within the second trench that extends from the third dielectric liner at the bottom of the second trench toward the top surface, wherein the body region and the drift region touch the third dielectric liner (Fig. 4C, other trench 412, same elements as first trench).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kocon (U.S. Pat. 8748976) in view of Denison (U.S. PGPub 2010/0264486).
Regarding claim 13, Kocon teaches a semiconductor device (Fig. 4C) comprising a semiconductor surface layer (402, col. 9, l. 6-12), a field plate comprising a trench in the semiconductor surface layer filled with polysilicon on at least one side of a power MOSFET (420/422, 406, col. 8, l. 39-41, col. 9, l. 6-24), the FP comprising a dielectric liner lining a sidewall of the trench under the polysilicon comprising a second dielectric liner on a first dielectric liner, an upper portion of the dielectric liner having a lower dielectric thickness as compared to a dielectric thickness on a lower portion of the dielectric liner (440/442 col. 8, l. 42-48, col. 8, l. 64-67), wherein the polysilicon extends continuously over and touches the first dielectric liner and the second dielectric liner (Fig. 4C), and wherein the power 
Kocon does not explicitly teach wherein the polysilicon is a single layer which extends continuously over the dielectric liner along both the upper and lower portion. 
Denison teaches a field plate comprising a trench in a semiconductor layer which comprises a dielectric liner with an upper portion having a lower dielectric thickness than a lower portion of the dielectric liner (Fig. 4I, 420, [0039]), which is filled with a single polysilicon layer which extends continuously over the dielectric liner along both the upper and lower portions ([0040], 492).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Denison with Kocon such that the polysilicon is a single layer which extends continuously over the dielectric liner along both the upper and lower portion for the purpose of reducing imperfections in the layer ([0040]).
Regarding claim 14, Kocon teaches wherein the first dielectric liner layer is thermally grown silicon oxide (col. 8, l. 43-48) and the second dielectric liner layer is deposited silicon oxide (col. 8, l. 48-50), and deposited silicon oxide is known in the art to have a lower density as compared to thermally grown silicon oxide (See Spec at [0015]).
Regarding claim 15, Kocon teaches wherein the first dielectric liner layer comprises a thermal silicon oxide layer (440, col. 8, l. 43-48).
Regarding claim 16, Kocon teaches wherein the power MOSFET comprises a trench gate MOSFET (Fig. 4C, col. 8, l. 64-67, col. 9, l. 1-10).
Regarding claim 17, Kocon teaches wherein the power MOSFET comprises a planar gate MOSFET (col. 3, l. 8-9).
Regarding claim 18, Kocon teaches wherein the FP comprises a first FP and a second FP on opposite sides of the power MOSFET (Fig. 4C).
Regarding claim 19, Kocon teaches an auxiliary FP comprising an auxiliary trench filled with the single polysilicon layer disposed in the semiconductor surface lateral to the FP and a source electrode comprising a metal coupled to the source and to the single polysilicon layer in the GP and to the single polysilicon layer in the auxiliary FP (Fig. 2H, 234, 258, col. 5, l. 1-4, col. 6, l. 55-62; Fig. 4 is a fabrication process variant of Fig. 2, col. 8, l. 28-32).
Regarding claim 20, Kocon teaches wherein the upper portion is 240-440 nm (col. 8, l. 47-48) and wherein the lower portion is 440-840 nm (layer 242 is 200-400 nm thick, col. 4, l. 59-60; Fig. 4 is a fabrication process variant of Fig. 2, col. 8, l. 28-32). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Kocon such that the lower portion is at least 50% thicker as compared to a thickness of the upper portion.
Regarding claim 27, Kocon teaches a third trench, the third trench including a fifth dielectric liner within the third trench that extends from a bottom of the third trench to the top surface of the semiconductor substrate, a sixth dielectric liner within the third trench that extends from the fifth dielectric liner at the bottom of the third trench to the top surface, and an auxiliary field plate that only touches the sixth dielectric liner within the third trench (Fig. 2H, 234, 240, 242, 244, col. 5, l. 1-12; Fig. 4 is a fabrication process variant of Fig. 2, col. 8, l. 28-32).
Regarding claim 28, Kocon teaches wherein the upper portion is 240-440 nm (col. 8, l. 47-48) and wherein the lower portion is 440-840 nm (layer 242 is 200-400 nm thick, col. 4, l. 59-60; ; Fig. 4 is a fabrication process variant of Fig. 2, col. 8, l. 28-32). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. .
Claims 25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kocon (U.S. Pat. 8748976).
Regarding claim 25, Kocon teaches wherein the gate electrode may be a planar gate electrode (col. 3, l. 8-9). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kocon such that the gate is a planar gate.
Regarding claim 29, Kocon teaches an integrated circuit (Fig. 4C), comprising: first and second polysilicon-filled trenches in a semiconductor substrate (412, col. 8, l. 39-41, 420, col. 8, l. 50-56, col. 5, l. 25-31, 422, col. 9, l. 6-24), the trenches lined with a first and second thermally-grown silicon oxide liners which extend a first distance from respective bottoms of the first and second trenches toward a top surface of the substrate (440, col. 8, l. 42-48); a first doped region having a first conductivity type extending from the first silicon oxide liner to the second silicon oxide liner (410, col. 8, l. 35-41); a second doped region having a second opposite conductivity type in contact with the first silicon oxide liner to the second silicon oxide liner and touching the first doped region (424, col. 9, l. 25-30); a third doped region having the first conductivity type between the first and second trenches that extends from a surface of the semiconductor substrate to the second doped region (430, col. 9, l. 25-30); first and second dielectric layers respectively within the first and second trenches and respectively on the first and second thermally-grown silicon oxide liners (442, col. 8, l. 64-67), the first doped region extending a second distance less than the first distance from respective bottoms of the first and second thermally-grown silicon oxide liners toward the top surface of the substrate, the first and second dielectric layers respectively extending from first and second silicon oxide liners at bottoms of the respective first and second trenches toward the top surface by a third distance less than the second distance (Fig. 4C), 
Kocon does not explicitly teach wherein the second doped region extends from the first silicon oxide liner to the second silicon oxide liner. Kocon teaches in the embodiment of Fig. 4C wherein the second doped region is a body region which is in contact with the first and second silicon oxide liners but is interrupted by the trench gate (424, 426, col. 8, l. 64-67, col. 9, l. 1-10, 25-28) and further teaches wherein the gate may be a planar gate (col. 3, l. 8-9). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kocon such that the gate is a planar gate and therefore the second doped region extends from the first silicon oxide liner to the second silicon oxide liner.
Regarding claim 30, Kocon teaches a gate electrode and gate dielectric between the first and second trenches, the gate dielectric touching the third doped region (Fig. 4C, 426, 428, col. 8, l. 64-67, col. 9, l. 1-10).
Regarding claim 31, Kocon teaches wherein the gate dielectric touches the first and second doped regions (Fig. 4C)
Regarding claim 32, Kocon teaches a polysilicon-filled third trench, the third trench including a third thermally-grown silicon oxide liner that extends from a bottom of the third trench to the top surface of the substrate; and a third dielectric layer on the third thermally-grown silicon oxide liner, the third dielectric layer extending from the third thermally-grown silicon oxide liner at a bottom of the third trench to the top surface of the substrate (Fig. 2H, 234, 240, 242, 244, col. 5, l. 1-12; Fig. 4 is a fabrication process variant of Fig. 2, col. 8, l. 28-32).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812